Citation Nr: 0422798	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-04 953	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of entitlement to service connection for hearing loss.  
The veteran was notified of this action by a letter in May 
2000.  The veteran testified at a hearing at the RO in 
December 2000.  

In accordance with his request, the veteran was scheduled for 
a hearing before the Board in May 2004.  The RO notified the 
veteran of the hearing date by way of a letter dated in April 
2004.  However, he failed to report for that hearing.

Given the grant of the application to reopen a claim of 
service connection for hearing loss, as set forth below, the 
Board will address the underlying question of service 
connection for hearing loss in the remand that follows the 
decision below, along with the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for tinnitus.


FINDINGS OF FACT

1.  By rating action in August 1993, the RO denied a claim of 
entitlement to service connection for hearing loss.  The 
veteran was notified of the denial by letter in August 1993, 
but he did not initiate an appeal.  

2.  By rating action in July 1996, the RO continued the 
denial of the veteran's application to reopen a claim of 
service connection for bilateral hearing loss.  The veteran 
was notified of the denial and provided with his appellate 
rights but he did not initiate an appeal.  A claim to reopen 
was filed in October 1999.

3.  Certain new evidence received since the July 1996 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
hearing loss.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss.  According to the veteran, he 
believes that his hearing loss had its onset during active 
military service as a result of serving as a loader on a 
tank.

The veteran originally sought entitlement to service 
connection for hearing loss in February 1993.  By rating 
action of August 1993, the RO denied a claim of entitlement 
to service connection for hearing loss.  The RO notified the 
veteran of that decision in August 1993, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 C.F.R. §§ 20.302, 
20.1103 (1992).

More recently, by a decision in July 1996, the RO denied the 
veteran's application to reopen a claim of service connection 
for hearing loss.  The RO notified the veteran of that 
decision in July 1996, but he did not initiate an appeal 
within the one-year period allowed and, as a result, that 
denial also became final.  38 C.F.R. §§ 20.302, 20.1103 
(1996).

The veteran's application to reopen was received by VA in 
October 1999.  By a decision in April 2000, the RO denied the 
veteran's claim to reopen.  It is from the April 2000 
decision that the present appeal arises.

In this regard, the claim of service connection for hearing 
loss may now be reopened only if new and material evidence 
has been received since the last final disallowance of the 
claim in July 1996.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the question of whether new and 
material evidence has been received in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for hearing loss, the Board has 
reviewed the evidence received subsequent to the July 1996 RO 
denial and finds that new and material evidence has in fact 
been received.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an August 
2003 VA examination report indicating that the etiology of 
the veteran's hearing loss was likely military noise 
exposure.  Although the August 2003 examiner appears to have 
later changed her opinion, as noted in a January 2004 
opinion, this alone does not change the fact that the August 
2003 opinion represents new and material evidence.  

The Board finds that the August 2003 VA examination report 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) because it tends to support the 
veteran's claim in a manner different from the evidence 
previously of record.  Such a nexus opinion was not 
previously of record.  Consequently, it may be said that this 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that new and 
material evidence has been received.  To this extent, the 
appeal is allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for 
hearing loss is granted.


REMAND

Hearing Loss

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim of service connection 
for hearing loss - in accordance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law and its implementing regulations require 
that certain notifications be made with respect to a claim 
for VA benefits.  38 C.F.R. § 3.159 (2003).  

The implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has satisfied its duty to notify the veteran of what is 
needed to substantiate the claim of service connection for 
hearing loss, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to provide notice in accordance with the VCAA.  

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case (SOC) or SSOC was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (2003).  In the present case, the record shows that 
additional evidence was received relative to his claim of 
service connection for hearing loss.  The evidence was 
received after the last SSOC was issued in June 2002 but was 
not addressed in the February 2004 rating action with respect 
to the hearing loss issue.  Given that the additional 
evidence contains medical evidence pertaining to the 
veteran's hearing loss claim, such evidence is considered 
"pertinent" to the claim on appeal.  A remand of the case 
is therefore required to comply with 38 C.F.R. § 19.31 
(2003).  

Tinnitus

The Board lastly notes that, after the veteran received a 
February 2004 rating decision which, in part, denied an 
application to reopen a previously denied claim of service 
connection for tinnitus, the veteran voiced his disagreement 
with the denial.  Evidence of record reflects that the 
veteran's representative submitted a written brief in July 
2004, which the Board will construe as a notice of 
disagreement (NOD) with respect to the tinnitus issue.  
Nevertheless, the RO has not yet issued a statement of the 
case (SOC) on this issue.  In situations such as this, where 
the veteran has filed a NOD, but no SOC has been issued, the 
Court has held that the Board should remand the matter to the 
RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim for service 
connection for hearing loss, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.  

2.  The RO should re-examine the 
issue of whether new and material 
evidence has been received to reopen 
a claim of service connection for 
tinnitus.  In so doing, the RO 
should consider the arguments made 
by the veteran's representative in a 
July 2004 brief.  If no additional 
development is required, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2003), 
unless the matter is resolved by 
granting the benefit sought, or by 
the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, the issue 
of whether new and material evidence 
has been received to reopen a claim 
of service connection for tinnitus 
should be returned to the Board.

3.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim of service 
connection for hearing loss in light 
of newly received evidence.  If the 
benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the last SSOC was issued in 
June 2002.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



